DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on March 5 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant's preliminary amendment, filed concurrently with the instant application on March 5 of 2021, has been entered.  No claim has been amended.  Claims 1-23 have been cancelled.  Claims 24-43 have been added.  Claims 24-43 are still pending in this application, with only claim 24 being independent.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
TITLE.	Lighting Device Having  and At Least One Incandescent Filament

ABSTRACT.	A lighting deviceincludes at least one semiconductor light source, at least one incandescent filament configured to emit electromagnetic radiation when energized, and a carrier supporting both the semiconductor light source and the incandescent filament. A screen is defined by the carrier between the semiconductor light source and the incandescent filament, so as to shield the semiconductor light source from the electromagnetic radiation emitted by the incandescent filament. The incandescent filament connected in series with the at least one semiconductor light source

CLAIM 24.	A lighting device

at least one electrical resistance element
a common carrier, 
wherein the at least one resistance element, and 
wherein a portion of the common carrier

CLAIM 25.	The lighting device of claim 24, wherein the incandescent filament at least one of an infrared emitter 
  
CLAIM 26.	The lighting device of claim 24, wherein the at least one electrical resistance element is configured as an incandescent lamp
  

  
CLAIM 30.	The lighting device of claim 24, wherein the common carrier
  
CLAIM 31.	The lighting device of claim 24, wherein the common carrier
  
CLAIM 32.	The lighting device of claim 24, wherein the at least one resistance element
  
CLAIM 33.	The lighting device of claim 32, wherein the lighting deviceconfigured such that a transition from the cold resistance to the hot resistance of the series circuit formed by the at least 
  
CLAIM 34.	The lighting device of claim 24, further comprising at least one switching element
  
CLAIM 35.	The lighting device of claim 34, further comprising a pulse width modulation drive (PWM) for the at least one switching element
  
CLAIM 36.	The lighting device of claim 24, wherein the at least one semiconductor light source comprises a plurality of semiconductor light sources
  
CLAIM 37.	The lighting device of claim 36, wherein the plurality of semiconductor light sources
  
CLAIM 38.	The lighting device of claim 37, wherein the first group
  
CLAIM 39.	The lighting device of claim 24, wherein the common carrier
  
CLAIM 40.	The lighting device of claim 39, wherein the at least one resistance element
  
CLAIM 41.	The lighting device of claim 39, further comprising a light- transmissive lamp bulb
  
CLAIM 42.	The lighting device of claim 39, wherein a reflector


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDermott (U.S. Pat. 4,947,291), Chapman et al. (U.S. Pat. 5,984,494), Schaak et al. (U.S. Pat. App. Pub. 2006/0092635), VanderSchuit (U.S. Pat. App. Pub. 2006/0146527), Miller et al. (U.S. Pat. 7,093,956), Kim et al. (U.S. Pat. 7,116,061), Johnson III et al. (U.S. Pat. App. Pub. 2006/0238136), Janning (U.S. Pat. App. Pub. 2007/0018594), Kling et al. (U.S. Pat. App. Pub. 2007/0076426), Fraser (U.S. Pat. App. Pub. 2007/0268150), Wolf et al. (U.S. Pat. 7,476,002), Chang et al. (U.S. Pat. 8,044,599), and Albrecht et al. (U.S. Pat. App. Pub. 2019/0174602) disclose illumination devices including at least one light emitting diode (LED), at least one incandescent light source having a filament, and a support substrate where at least one of the LED or the incandescent light source are disposed. Some further disclose the LED electrically connected in series to the incandescent light source, with the incandescent light source serving as an electrical resistance element to the LED circuit.


Allowable Subject Matter
Claims 24-43 are allowed.

The following is an examiner’s statement of reasons for allowance:

While the use and advantages of illumination devices, specifically those including at least one semiconductor light source in series with an incandescent filament light source, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the semiconductor light source and incandescent filament disposed on a common carries defining a portion shielding the semiconductor light source from electromagnetic radiation emitted by the incandescent filament, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875